DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 1/11/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 1-2, it is unclear how the bottom portion of the sidewall of the first contact structure has a height greater than the gate structure when Fig. 9 of this present application clearly shows that bottom portion of sidewall of the second contact structure (contacting source/drain) has a height greater than the gate structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (US pat 9570574).
	With respect to claim 1, Adusumilli et al. teach a semiconductor device, comprising (see figs. 1-23, particularly fig. 22 and associated text): 
a gate structure 102 and a source/drain region 101/103 adjacent the gate structure; and 
a first contact structure 105, 210, 810, 910 (left contact structure) interfacing the gate structure, wherein the first contact structure includes: 
a liner layer 210,310,810 having a first thickness at an upper portion 810 of the first contact structure and a second thickness at a bottom portion 210 of the first contact structure, wherein the second thickness is greater than the first thickness; and 
a conductive fill layer 910 over the liner layer.  
With respect to claim 2, Adusumilli et al. teach a second contact structure (middle contact structure) interfacing the source/drain region, wherein the second contact structure includes: the liner layer having the first thickness at an upper portion of the second contact structure and the second thickness at a bottom 
	With respect to claim 3, Adusumilli et al. teach the liner layer of the first contact structure has the second thickness on a bottom portion of a sidewall of the first contact structure, the bottom portion of the sidewall extending from below the upper portion of the first contact structure to a bottom surface of the bottom portion of the first contact structure.  
	With respect to claim 5, Adusumilli et al. teach the liner layer includes TiN. 
 	With respect to claim 6, Adusumilli et al. teach the liner layer of the first contact structure has the first thickness (the second thickness is thicker so the second thickness include the first thickness and extra thickness) on a bottom portion of a sidewall of the first contact structure, the bottom portion of the sidewall extending from below the upper portion of the first contact structure to a bottom surface of the bottom portion of the first contact structure.  
With respect to claim 7, Adusumilli et al. teach the liner layer includes titanium.  
With respect to claim 8, Adusumilli et al. teach the liner layer is a multi-layer structure including a titanium layer 210 and a titanium nitride layer 310.  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (US pat 9570574).
	With respect to claim 9, Adusumilli et al. teach a semiconductor device, comprising (see figs. 1-23, particularly fig. 22 and associated text): 

a first contact structure 105, 210, 810, 910 interfacing the source/drain region, wherein the first contact structure includes: 
a liner layer 210, 310, 810 along sidewalls of the first contact structure, wherein the liner layer has a first thickness at an upper portion 810 of the sidewalls and a second thickness at a lower portion 210 of the sidewalls, wherein the second thickness is greater than the first thickness; and 
a conductive fill layer 910 over the liner layer.  
With respect to claim 10, Adusumilli et al. teach the liner layer has the second thickness at a bottom surface of the first contact structure.  
 
 Claim(s) 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (US pat 9570574).
	With respect to claim 15, Adusumilli et al. teach a semiconductor device, comprising (see figs. 1-23, particularly fig. 22 and associated text): 
a first contact structure  interfacing a semiconductor device feature, wherein the first contact structure includes: 
a liner layer 105,210,810 having a first thickness at an upper portion 810 of the first contact structure and a second thickness at a bottom portion 210 of the first contact structure, wherein the second thickness is greater than the first thickness, wherein the liner layer includes at least one of titanium or tantalum; and 
a conductive fill layer 910 over the liner layer.  
With respect to claim 16, Adusumilli et al. teach the semiconductor device feature includes one of a gate structure of a source/drain feature 101/103.  
With respect to claim 17, Adusumilli et al. teach the liner layer includes titanium.  
the liner layer includes titanium nitride (TiN).  
With respect to claim 20, Adusumilli et al. teach the conductive fill layer includes aluminum, aluminum alloy, copper, copper alloy, titanium, titanium nitride, tantalum, tantalum nitride, tungsten, polysilicon, or metal silicide.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US pat 9570574) as applied to claims 9 and 10 above, and further in view of Zhang et al. (US pub 20180269297).
	With respect to claims 11 and 12, Adusumilli et al. teach the liner layer interfaces the source/drain but fail to teach source/drain include a silicide region.
	Zhang et al. teach converting the upper part of a source/drain region into silicide region. See para 0003.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Zhang et al. into the device of Adusumilli et al. to achieve reduction in contact resistance. See para 0003.

 	With respect to claim 13, Adusumilli et al. in combination with Zhang et al. teach the liner layer interfaces the silicide region.  
Adusumilli et al. in combination with Zhang et al. teach the source/drain region further includes an epitaxially grown material under the silicide region.  


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US pat 9570574) as applied to claims 15-17 and 19-20 above, and further in view of Zhang et al. (US pub 20180269297).
With respect to claim 18, Adusumilli et al. teach the titanium liner interfaces with source/drain but fail to teach liner interfaces with a silicide on upper part of source/drain.
Zhang et al. teach converting the upper part of a source/drain region into silicide region. See para 0003.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Zhang et al. into the device of Adusumilli et al. to achieve reduction in contact resistance. See para 0003.

Adusumilli et al. in combination with Zhang et al. teach liner interfaces with a silicide on upper part of source/drain.
Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814